NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 25 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-10042

                Plaintiff-Appellee,              D.C. No.
                                                 2:17-cr-00289-JAD-NJK-1
 v.

CARL WILLIAMS,                                   MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Carl Williams appeals from the district court’s judgment and challenges his

guilty-plea convictions and concurrent 74-month sentences for possession of a

stolen firearm, in violation of 18 U.S.C. §§ 922(j), 924(a)(2), and possession of a

controlled substance with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967), Williams’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Williams the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Williams waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    19-10042